Detailed Action
1. 	This Action is in response to Applicant's amendment filed on February 9, 2021. Claims 1, 3-11 and 13-20 are now pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement submitted on 11/17/2020 has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
4.	Claims 1, 3-11 and 13-20 are allowed.

5.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1, 5, 11 and 15, the prior art of record teaches method, system and apparatus for receiving a connection establishment request at a network entity from a traffic management system of an unmanned aerial vehicle. The request includes at least one of location information or timing information of a planned route for the unmanned aerial vehicle. The apparatus may also include establishing a connection between the unmanned aerial vehicle and a cellular network via the network entity based on the connection establishment request.
However, after the amendment to claims 1, 5, 11 and 15, Applicant's remarks have been considered and found to be persuasive.  In agreement with the Applicant's remarks, the prior art failed to disclose or suggest each and every limitation recited in .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
February 12, 2021